EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael Benoit on March 10, 2022.  The application has been amended as follows: 

In the claims
Replaced claim 1 with the following
1. A nested manufacturing system for forming composite structures, the system comprising: 
a truss having a plurality of sides and a spindle, wherein the spindle enables rotation about a longitudinal axis of the truss; 
a plurality of interchangeable mold templates, each comprising: 
a platform that is generally planar; 
a plurality of part shapes that extend up from the platform for forming a plurality of three-dimensional structures, respectively, and wherein the plurality of part shapes includes at least two different structure types that have different geometries; and 
a nested arrangement of the plurality of part shapes within each of the plurality of interchangeable mold templates, wherein the plurality of part shapes that have different geometries are arranged on the platform to provide sufficient space to separate the plurality of three-dimensional structures after curing; and 


Replaced claim 17 with the following
17. A nested manufacturing system for forming a variety of composite structures simultaneously, comprising: 
a first mold template having a plurality of solid tools configured for receiving material layers thereon for simultaneously forming a plurality of three-dimensional structures, the plurality of three-dimensional structures including at least two differently-shaped structures; 
a second mold template having a plurality of solid tools configured for receiving material layers thereon for forming a plurality of structures simultaneously with the first mold template; 
a backbone structure for fastening the first mold template and the second mold template thereto, the backbone structure having a spindle enabling rotation of the backbone structure about a longitudinal axis of the spindle; 
wherein the backbone structure comprises a first side connecting the first mold template adjacent the second mold template along the longitudinal axis; and 
a nested arrangement of the plurality of solid tools within the first mold template, comprising geometric alignment of the plurality of solid tools having spaces therebetween that are sufficient to separate the plurality of three-dimensional structures after curing. 

24. A system for forming composite structures comprising: 
a truss having three sides internally connected via a plurality of web structures coupled to a spindle and spaced apart along the longitudinal axis, wherein the spindle enables rotation about a longitudinal axis of the truss; 
a first mold template having a solid tool of a first shape; 
a second mold template having a solid tool of a second shape different that the first shape, 
wherein the first mold template is mounted on a first side of the truss, and the second mold template is mounted on the first side of the truss adjacent the first mold template along the longitudinal axis.  

Cancelled claim 27

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 


Allowable Subject Matter
Claims 1-5, 17-18, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Wilcoxson (US 20160075092) is extremely closed to the claimed invention.  In claim 1, Wilcoxson does not teach the nested arrangement within each of the plurality of interchangeable mold templates supported on a first side of the truss adjacent one another along the longitudinal axis.  In claim 17, Wilcoxson does not teach the nested arrangement within the first mold template and a backbone structure comprises a first side connecting the first mold template adjacent the second mold template along the longitudinal axis.  In claim 24, Wilcoxson does not teach a first mold template mounted on a first side of the truss, and the second mold template is mounted on the first side of the truss adjacent the first mold template along the longitudinal axis, the truss having three sides internally connected via a plurality of web structures coupled to a spindle and spaced apart along the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742